Citation Nr: 0946284	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
residuals of a right thumb ligament injury.  

2.  Entitlement to an initial, compensable rating for 
residuals of a left knee and hamstring injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969, from August 1992 to February 1993, and from August 2002 
to July 2003.  The Veteran served over 27 years in the Army 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO), which, inter alia, granted service connection 
for residuals of a right thumb ligament injury and residuals 
of a left knee and hamstring injury.  Both disabilities were 
assigned noncompensable ratings, effective March 3, 2005.  

The Board notes that the Veteran initially disagreed with 
additional issues decided by the RO in June 2005; however, in 
his substantive appeal he indicated he only wished to appeal 
the issues on the title page.  The Board recognizes that in a 
subsequent pre-certification review, submitted prior to the 
expiration of time in which the Veteran could perfect his 
appeal, the Veteran's representative listed additional 
issues; no argument regarding the additional issues was 
provided.  As this review did not meet the requirements of 
38 C.F.R. § 20.202 (2009), the issues on the title page are 
the only issues remaining in appellate status.  

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection, 
the Board has characterized these matters in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the March 3, 2005 effective date of the grant of 
service connection, residuals of a right thumb ligament 
injury have been primarily manifested by pain and decreased 
grip strength; ankylosis and limitation of motion are not 
shown.

3.  Since the March 3, 2005 effective date of the grant of 
service connection, residuals of a left knee and hamstring 
injury have been primarily manifested by pain, swelling, and 
decreased flexion; flexion limited to 45 degrees or less, 
ankylosis, recurrent subluxation, lateral instability, 
problems with semilunar cartilage, limitation of extension, 
impairment of the tibia and fibula, and genu recurvatum are 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
residuals of a right thumb ligament injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5224, 5228 (2009).  

2.  The criteria for an initial 10 percent rating for 
residuals of a left knee and hamstring injury are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5256 through 5263 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) defines VA's duty to notify and 
assist the claimant in the development of a claim.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).
 
The notice requirements require VA to notify the claimant of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The U.S. Court of Appeals 
for the Federal Circuit and the U.S. Court of Appeals for 
Veterans Claims have held that once a claim is granted, the 
claim is substantiated and additional VCAA notice is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, VCAA notice requirements are satisfied in the 
matter of a higher rating claim flowing downstream from the 
appeal of a rating decision granting compensation benefits.
 
In any event, the Board notes that in a March 2006 letter VA 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claims for higher 
ratings and also informed him of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  In another 
March 2006 letter, VA provided the Veteran with adequate 
notice of how effective dates and disability ratings are 
assigned.  In the May 2006 statement of the case, the RO 
provided analysis for why the noncompensable disability 
ratings were assigned.  The Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
the claims for higher initial ratings and was afforded a VA 
examination in connection with these claims.  He has provided 
argument as to why he warrants higher initial ratings.  In 
sum, the Board finds no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the fairness 
of this adjudication.

II. Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

A. Residuals of a Right Thumb Ligament Injury

The Veteran could receive a schedular compensable rating for 
his right thumb disability based on ankylosis or limitation 
of motion of the thumb.  

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent rating and unfavorable ankylosis of the 
thumb warrants a 20 percent rating, regardless of the 
extremity (major or minor).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5228, limitation of motion of the thumb 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, warrants a 10 percent rating.  With a gap 
of less than one inch (2.5 cm.) a 0 percent rating is 
warranted.  With a gap of more than two inches (5.1 cm.) a 20 
percent rating is warranted.  38 C.F.R. § 4.71a.  

The Veteran was afforded a VA general medical examination in 
April 2005.  At that examination, the Veteran complained of 
occasional aching in the right thumb and problems with 
gripping; otherwise the thumb was not bothersome.  
Examination of the right thumb showed an increased bony 
prominence at the base of the thumb and it was slightly 
tender to palpation.  There was no obvious joint swelling or 
thenar atrophy.  There was decreased grip strength against 
resistance of the right thumb, though there was normal 
flexion and extension.  The examiner's impression was 
decreased strength of right thumb secondary to ligamentous 
injury with minimal functional impairment.

In an August 2005 letter, the Veteran's private physician, 
Dr. B., stated that the Veteran had chronic subluxation of 
the right thumb due to tearing of the ligaments which results 
in decreased grasp strength, locking up, chronic pain and 
instability.  In April 2006, Dr. B again noted limited grip 
strength of the right hand due to thumb injury.  

The medical evidence in this case clearly shows that the 
Veteran has motion of the right thumb, and the Veteran has 
not stated otherwise.  Ankylosis of the right thumb, or the 
functional equivalent, is simply not shown and a rating based 
on such is not appropriate.  On examination, the Veteran had 
normal flexion and extension of the thumb and limitation of 
motion of the thumb is not otherwise shown.  As such, a 
schedular compensable rating is not warranted for the 
residuals of a right thumb ligament injury.   

The Board has considered rating the disability under other 
diagnostic codes, but finds no other appropriate diagnostic 
code that would allow for a compensable rating for this 
disability.  

B. Residuals of a Left Knee and Hamstring Injury

The Veteran could receive a schedular compensable rating for 
his left knee and hamstring disability based on ankylosis of 
the knee (DC 5256), other impairment of the knee such as 
recurrent subluxation or lateral instability (DC 5257), 
dislocated (DC 5258) or removal (DC 5259) of symptomatic 
semilunar cartilage, limitation of leg flexion (DC 5260) or 
extension (DC 5261), impairment of the tibia and fibula (DC 
5256), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  

In an April 2005 letter, Dr. B. stated that the Veteran 
reported that his knee continued to bother him.  At that 
time, examination of the left knee revealed tenderness over 
the proximal tibia with slight swelling in the area but no 
knee effusion.  The knee was stable to varus and valgus 
stress.  X-rays of the knee showed no arthritis.  Doctor B's 
assessment was soft tissue injury to left knee.  

At the Veteran's April 2005 VA general medical examination, 
he reported occasional swelling and tenderness in the area of 
his left knee and hamstring.  Examination of the left knee 
showed no joint effusion or tenderness to palpation of the 
joint line.  There was no obvious instability.  There was 
tenderness to palpation over the medial femoral epicondyle 
and the surrounding area.  There was no limitation to full 
extension.  Flexion was 0 to 105 degrees, increasing to 135 
degrees passive without pain.  The examiner's impression was 
status post traumatic knee injury with partial tear of 
hamstring muscle with minimal to moderate functional 
impairment.  

In a May 2005, the Veteran told Dr. B that his knee continued 
to bother him and remained swollen when he was particularly 
active.  Examination was unchanged, except for a small joint 
effusion in the left knee.  A magnetic resonance imaging 
(MRI) scan of the left knee showed a Baker's cyst and a 
complex tear of the medial meniscus.  The cruciate ligament 
and lateral meniscus were intact.   In August 2005, Dr. B 
relayed that the Veteran continued to suffer from moderate to 
severe knee pain related to his hamstring injury.  In April 
2006, Dr. B noted that the Veteran's left knee frequently 
locked up as he goes up and down stairs and makes it 
difficult for him to exercise because of the hamstring 
injury.  

In this case, motion of the knee is shown and a rating based 
on ankylosis would not be appropriate. The Board recognizes 
that the Veteran has decreased flexion of the left leg.  At 
worst, flexion has been reported as limited to 105 degrees, 
without pain.  To warrant a compensable rating, flexion would 
have to be limited to 45 degrees or less.  See 38 C.F.R. 
§ 4.71a, DC 5260.  Likewise, recurrent subluxation or lateral 
instability, problems with semilunar cartilage, limitation of 
extension, impairment of the tibia and fibula, and genu 
recurvatum are not shown.  The Veteran has not alleged that 
he has any problems with the above conditions.  However, 
considering the effects of pain, swelling and tenderness, as 
reported by the Veteran, the Board finds that a 10 percent 
initial evaluation more appropriately reflects the functional 
impairment associated with the service-connected knee 
disability. No basis for an evaluation greater than 10 
percent is shown by the evidence.

C. Both Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the Veteran's 
service-connected right thumb and left knee disabilities 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher ratings on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.

In this regard, the Board notes that neither disability has 
objectively been shown to markedly interfere with employment.  
In fact, at an April 2005 VA examination, the Veteran 
reported that the only problem associated with his thumb was 
occasional aching and problems with gripping; otherwise the 
thumb was not bothersome.  He stated that it was usually not 
problematic when he uses a keyboard.  There also is no 
evidence that, at any point since the effective dates of the 
grants of service connection, the right thumb or left knee 
disabilities have necessitated frequent periods of 
hospitalization (or any hospitalization), or have otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Thun, 22 Vet. App. at 
115.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine and has 
resolved such doubt as indicated above.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

An initial, compensable rating for residuals of a right thumb 
ligament injury is denied.

An initial 10 percent rating for residuals of a left knee and 
hamstring injury is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


